                      1 Paul J. Pfingst, Bar No. 112967
                        pfingst@higgslaw.com
                      2 HIGGS FLETCHER & MACK LLP
                        401 West “A” Street, Suite 2600
                      3 San Diego, California 92101-7913
                        Telephone: 619.236.1551
                      4 Facsimile: 619.696.1410
                      5 Attorneys for Defendant
                        DUNCAN D. HUNTER
                      6
                      7
                      8                         UNITED STATES DISTRICT COURT
                      9                      SOUTHERN DISTRICT OF CALIFORNIA
                 10
                 11 UNITED STATES OF AMERICA,                       CASE NO. 18-CR-3677-W
                 12                           Plaintiff,            MOTION TO DISMISS OR, IN THE
                 13 v.                                              ALTERNATIVE, TO RECUSE THE
                                                                    UNITED STATES ATTORNEY’S
                 14 DUNCAN D. HUNTER,                               OFFICE FOR THE SOUTHERN
                                                                    DISTRICT OF CALIFORNIA
                 15                           Defendant.
                                                                    DATE:     March 17, 2020
                 16                                                 TIME:     9:00 AM
                                                                    COURT:    3C (Schwartz)
                 17                                                 JUDGE:    HON. THOMAS J. WHALEN
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       9531848.1                                 3                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1                                   TABLE OF CONTENTS
                      2                                                                                    Page
                      3    I.         FACTUAL BACKGROUND……………………………………………7
                      4    II.        THE INDICTMENT SHOULD BE DISMISSED
                                      AND RECUSAL IS JUSTIFIED………………………………………..11
                      5
                      6    III.       THE APPEARANCE OF IMPROPRIETY……………………………..13
                      7    IV.        CONCLUSION………………………………………………………….14
                      8
                      9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       9531848.1                                  4                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                       DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1                                TABLE OF AUTHORITIES
                      2                                                                                 Page(s)
                      3    Cases
                      4    Chapman v. California
                             386 U.S. 18 (1967).…………………………………………………………...12
                      5
                           Dowling v. United States
                      6      493 U.S. 342 (1990) ………………………………………………………….11
                      7    Fahy v. Connecticut
                             375 U.S. 85 (1963)...………………………………………………………….12
                      8
                           Ganger v. Peyton
                      9      379 F.2d 709 (4th Cir. 1967).…………………………………………………11
                 10        In re Winship
                               397 U.S. 358 (1970).………………………………………………………….11
                 11
                           Marshall v. Jerrico, Inc.
                 12          446 U.S. 238 (1980).………………………………………………………….12
                 13        Offutt v. United States
                              348 U.S. 1 (1954).…………………………………………………………….12
                 14
                           Rivera v. Illinois
                 15           556 U.S. 148 (2009).………………………………………………………….11
                 16        Spencer v. Texas
                               385 U.S. 554 (1967).………………………………………….…………….11
                 17
                           State of N.J. v. Imperiale
                 18           773 F. Supp. 747 (D.N.J. 1991).…..……………………………………….….11
                 19        Taylor v. Kentucky
                              436 U.S. 478 (1978).………………………………………………………….11
                 20
                           Vasquez v. Hillery
                 21          474 U.S. 254 (1986).………………………………………………………….12
                 22        Wardius v. Oregon
                             412 U.S. 470 (1973).………………………………………………………….11
                 23
                           Young v. Vuitton
                 24          481 U.S. 787 (1987).………………………………………………………….12
                 25        Other Authorities
                 26        28 U.S.C. section 515…………………………………………………………….14
                 27        28 U.S.C. section 528…………………………………………………………….13
                 28
H IGGS F LE TCHER &       9531848.1                                 5                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1    Regulations
                      2    The United States Attorney's Manual.…..………………………………....7, 13, 14
                      3    United States Constitution, Fifth Amendment……………………………..…….11
                      4
                      5
                      6
                      7
                      8
                      9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       9531848.1                                 6                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1          Defendant DUNCAN D. HUNTER, by and through his attorneys, Paul J.
                      2   Pfingst, Higgs Fletcher & Mack LLP, respectfully moves the Court to Dismiss the
                      3   Indictment, or, in the Alternative to Recuse the United States Attorney’s Office for
                      4   the Southern District of California from further proceedings in this matter.
                      5                               I. FACTUAL BACKGROUND
                      6          This motion is based upon the same authorities and many same facts as
                      7   Defendant Hunter’s July 1, 2019 “Motion to Dismiss or, in the Alternative, to
                      8   Recuse the United States Attorney’s Office for the Southern District of California”.
                      9   The Court denied that motion.

                 10              Since the Court’s ruling, new information has come to light and the

                 11       Defendant therefore renews his motion and requests that the prosecutorial team be

                 12       recused from participating in the sentencing of the Defendant.

                 13              As the Court will recall, on Friday, August 7, 2015, a political fundraiser was

                 14       held at a private home in La Jolla, California for Presidential candidate Hillary R.
                          Clinton.    The fundraiser was from 9:00 a.m. until approximately noon, and
                 15
                          contributors paid from $1,000 to $2,700 to attend.                  Present at the political
                 16
                          fundraiser were First Assistant US Attorney Alana Robinson and Assistant US
                 17
                          Attorney Emily W. Allen.1           In our original motion it was alleged that their
                 18
                          attendance at the event raises serious concerns regarding a conflict of interest and a
                 19
                          loss of impartiality. In part, the original motion relied on the internal directives and
                 20
                          requirements of the Department of Justice.
                 21
                                 The United States Attorney’s Manual provides that when a United States
                 22
                          Attorney becomes aware of an actual or apparent conflict of interest that could
                 23
                          require a recusal and the “conflict of interest exists or there is an appearance of a
                 24
                          loss of impartiality,” the United States Attorney must notify the General Counsel
                 25
                          of the Executive Office of United States Attorneys (EOUSA). USAM 3-1.140.
                 26
                 27
                          1
                            A third Assistant US Attorney not directly involved in the investigation of Congressman Hunter
                 28       also attended the Clinton Fundraiser
H IGGS F LE TCHER &       9531848.1                                       7                          CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                     DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1   Here, the former Acting US Attorney for the Southern District of California and
                      2   the Assistant US Attorney leading the investigation of Congressman Hunter both
                      3   attended a political fundraiser for candidate Clinton and shortly thereafter both
                      4   were involved in initiating an investigation of the first Congressman to endorse
                      5   candidate Trump. The Defendant argued those facts alone warranted recusal.
                      6          On August 1, 2018, our request to the DOJ for recusal was denied in a letter
                      7   from Jay Macklin, General Counsel for the Executive Office for United States
                      8   Attorney. (Attached hereto as Exhibit 1) A basis for the denial of the motion was
                      9   “[A]USA Robinson and AUSA Allen were not at the Hillary Clinton event as

                 10       Clinton supporters but in their official capacity assisting law enforcement.”

                 11       (emphasis added) One can reasonably expect that Mr. Macklin’s response was at

                 12       least, in part, based on information provided to him from the United States

                 13       Attorney’s Office that the prosecutors were there in their official capacity to assist

                 14       law enforcement.2
                                 The day after Mr. Macklin’s response, the Secret Service issued a statement
                 15
                          somewhat consistent (although not on point) with what the defense was told by
                 16
                          Mr. Macklin:
                 17
                                        The Secret Service regularly requests representation
                 18                     from United States Attorney’s Offices around the
                 19                     country during protective mission visits. The in-person
                                        representation provides for, and facilitates, real-time
                 20                     direct communications in the event of a protective
                                        security related incident where immediate prosecutorial
                 21                     guidance could be necessary.
                 22              On September 10, 2018, the Defendant made a Freedom of Information Act
                 23       (“FOIA”) request to the United States Secret Service for all documents related to
                 24       communications between any Secret Service agents that attended the Hillary
                 25       Clinton fundraiser in La Jolla, California on August 7, 2015 and either Assistant US
                 26       Attorney Alana Robinson or Assistant US Attorney Emily W. Allen related to
                 27
                          2
                           Recusal would have likely been ordered had Mr. Macklin known that AUSAs Robinson and
                 28       Allen attended the Clinton Event for reasons other than to assist law enforcement. USAM 3-1.140.
H IGGS F LE TCHER &       9531848.1                                      8                          CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                     DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1   attending the Hillary Clinton fundraiser.
                      2          A response to the above-mentioned FOIA request to the Secret Service was
                      3   received on June 12, 2019. The responsive document is a redacted email from the
                      4   Secret Service to the United States Attorney’s Office sent on August 5, 2015, two
                      5   days before the Clinton fundraising event. (Attached hereto as Exhibit 2).

                      6                 From: [Redacted] (SDO) [Redacted]
                                        Sent: Wednesday August 5, 2015 9:26 PM
                      7                 To: [Refer to EOUSA]
                      8                 (USACAS) [Redacted] (SDO) [Redacted] (SDO)
                                        Subject: Photo
                      9
                                        All,
                 10
                                        Here is the info for your photo with HRC on Friday,
                 11                     8/7/15. Please meet me at 0900 hours Friday morning at
                                        [Redacted] in La Jolla. You can park on [Redacted] and
                 12                     walk to the residence (please don’t park on [Redacted].
                 13                     You do not need to bring anything to the site. I will
                                        meet you outside the front door of the residence and
                 14                     lead you inside to the photo op room. If you have any
                                        questions / issues feel free to call or email me.
                 15                     I look forward to seeing you on Friday.
                 16                     Thanks,
                                        [Redacted]
                 17                     US Secret Service
                                        [Redacted]
                 18
                 19              The defense asserted in our original recusal motion that the evidence proved
                 20       the prosecutors who initiated the investigation had a conflict of interest and loss of
                 21       impartiality. The Defendant also suggested the Government explanations for their
                 22       attendance should be viewed with some skepticism. Claims that the Secret Service
                 23       requested three prosecutors to assist at a La Jolla luncheon were implausible.
                 24              Since that time, the Judicial Watch foundation separately unearthed

                 25       additional emails (not provided in response to the Defendant’s FOIA demand)

                 26       which confirm that the AUSAs who attended the fundraiser were not there on

                 27       official business. Representations to the contrary were, at best, inaccurate and

                 28       certainly not forthright.
H IGGS F LE TCHER &       9531848.1                                   9                   CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1          The two emails below (as Judicial Watch received them) are attached as
                      2   exhibits and disprove the Government’s claim that the AUSAs were at the
                      3   fundraiser for a legitimate law enforcement purpose:
                      4
                      5
                      6
                      7
                      8
                      9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20              The Defense contends that the evasive way this fundraiser/bias issue has

                 21       been handled by the Government reinforces the reliability of our claim. The

                 22       accurate facts were avoided because they look like what they are; evidence of bias.

                 23       Mr. Hunter’s charge of bias was met with widespread derision in the media. The

                 24       Government fueled that public scorn with inaccurate denials. It is unlikely, human

                 25       nature being what it is, that the prosecutors have shed their bias now that the truth

                 26       has been revealed to the Court.

                 27       ///

                 28       ///
H IGGS F LE TCHER &       9531848.1                                10                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1          Ironically, the Government recently accused Duncan Hunter, who has
                      2   admitted his guilt, in open court and under oath, as the party who has not accepted
                      3   responsibility for his actions.
                      4      II. THE INDICTMENT SHOULD BE DISMISSED AND RECUSAL IS
                      5                                       JUSTIFIED
                      6          The Fifth Amendment of the United States Constitution provides that no
                      7   person shall be “deprived of life, liberty, or property, without due process of law.”
                      8   The Due Process Clause safeguards “fundamental elements of fairness in a criminal
                      9   trial.” Rivera v. Illinois, 556 U.S. 148, 158 (2009) (citing Spencer v. Texas, 385
                 10       U.S. 554, 563-564 (1967). While fundamental fairness encompasses the rights
                 11       enumerated in the Bill of Rights, Dowling v. United States, 493 U.S. 342, 352
                 12       (1990), the Supreme Court has repeatedly held that fundamental fairness requires
                 13       protections that are not mentioned in the Bill of Rights but are essential to a fair
                 14       trial. In re Winship, 397 U.S. 358 (1970) (holding that, despite the absence of a
                 15       specific constitutional provision requiring proof beyond a reasonable doubt in
                 16       criminal cases, such proof is a due process requirement). See also Taylor v.
                 17       Kentucky, 436 U.S. 478, 488 (1978) (holding that prosecution “violated the due
                 18       process guarantee of fundamental fairness in the absence of an instruction as to the
                 19       presumption of innocence”): Wardius v. Oregon, 412 U.S. 470 (1973) (holding a
                 20       rule “fundamentally unfair” that required defendant to disclose an alibi defense
                 21       unless defendant is given reciprocal discovery rights against the state).
                 22              “The absence of an impartial and disinterested prosecutor has been held to
                 23       violate a criminal defendant’s due process right to a fundamentally fair trial.”
                 24       State of N.J. v. Imperiale, 773 F. Supp. 747, 750 (D.N.J. 1991) (citing Ganger v.
                 25       Peyton, 379 F.2d 709, 714 (4th Cir. 1967)). The Supreme Court has observed that
                 26       a situation that injects “a personal interest, financial or otherwise, into the
                 27       enforcement process may bring irrelevant or impermissible factors into the
                 28       prosecutorial decision and in some contexts raise serious constitutional questions.
H IGGS F LE TCHER &       9531848.1                                 11                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1   Marshall v. Jerrico, Inc., 446 U.S. 238, 249 (1980). “Prosecution by someone
                      2   with conflicting loyalties calls into question the objectivity of those charged with
                      3   bringing a defendant to judgement.” Young v. Vuitton, 481 U.S. 787, 810 (1987)
                      4   (quoting Vasquez v. Hillery, 474 U.S. 254, 263-264 (1986)) (internal quotations
                      5   marks omitted).
                      6          The Young Court reasoned:
                      7                 [A]n interested prosecutor creates an appearance of
                                        impropriety that diminishes faith in the fairness of the
                      8                 criminal justice system in general. The narrow focus of
                      9                 harmless error analysis is not sensitive to the underlying
                                        concern.      If a prosecutor uses the expansive
                 10                     prosecutorial powers to gather information for private
                                        purposes, the prosecution function has been seriously
                 11                     abused even if, in the process, sufficient evidence is
                                        obtained to convict a defendant. Prosecutors “have
                 12                     available a terrible array of coercive methods to obtain
                                        information,” such as “police investigation and
                 13                     interrogation, warrants, informers and agents whose
                                        activities are immunized, authorized wiretapping, civil
                 14                     investigative demands, [and] enhanced subpoena
                 15                     power.” C. Wolfram, Modern Legal Ethics 460 (1986).
                                        The misuse of those methods “would unfairly harass
                 16                     citizens, give unfair advantage to [the prosecutor’s
                                        personal interests], and impair public willingness to
                 17                     accept the legitimate use of those powers.” Ibid.
                                        Notwithstanding this concern, the determination of
                 18                     whether an error was harmful focuses only on “whether
                                        there is a reasonable possibility that the [error]
                 19                     complained of might have contributed to the
                                        conviction.” Chapman v. California, 386 U.S. 18, 23
                 20                     (1967) (quoting Fahy v. Connecticut, 375 U.S. 85, 86-
                                        87 (1963)). A concern for actual prejudice in such
                 21                     circumstances misses the point, for what is at stake is
                 22                     the public perception of the integrity of our criminal
                                        justice system. “[J]ustice must satisfy the appearance of
                 23                     justice,” Offutt v. United States, 348 U.S. 1, 14 (1954)
                                        and a prosecutor with conflicting loyalties presents the
                 24                     appearance of precisely the opposite. Society’s interest
                                        in disinterested prosecution therefore would not be
                 25                     adequately protected by harmless-error analysis, for
                                        such analysis would not be sensitive to the fundamental
                 26                     nature of the error committed. (emphasis added)
                 27       Young, 481 U.S. at 811 (citations amended).
                 28
H IGGS F LE TCHER &       9531848.1                                 12                    CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1          The investigation and prosecution of Congressman Hunter comes squarely
                      2   within the reasoning of the Supreme Court holding in Young to dismiss an
                      3   indictment for the improper conduct of the investigating prosecutors. Here both the
                      4   Department of Justice and the Secret Service, an agency of the Department of
                      5   Homeland Security, have been exposed for concealing relevant information from
                      6   the Court.
                      7                     III. THE APPEARANCE OF IMPROPRIETY
                      8          The appearance of impropriety is critical under these circumstances.
                      9   Congress has directed that
                 10                      [t]he Attorney General shall promulgate rules and
                 11                      regulations which require the disqualification of any
                                         officer or employee of the Department of Justice,
                 12                      including a United States attorney or a member of such
                                         attorney’s staff, from participation in a particular
                 13                      investigation or prosecution if such participation may
                                         result in a personal, financial, or political conflict of
                 14                      interest, or the appearance thereof. Such rules and
                                         regulations may provide that a willful violation of any
                 15                      provision thereof shall result in removal from office.
                 16       28 U.S.C. §528. (emphasis added)
                 17              Pursuant to that congressional directive, The United States Attorney’s
                 18       Manual § 3-2.170 provides:
                 19                      When United States Attorneys, or their offices become
                                         aware of an issue that could require a recusal in a
                 20                      criminal or civil matter or case as a result of a personal
                                         interest or professional relationship with parties
                 21                      involved in the matter, they must contact General
                                         Counsel’s Office (GCO), EOUSA. The requirement of
                 22                      recusal does not arise in every instance, but only where
                 23                      a conflict of interest exists or there is an appearance of a
                                         conflict of interest or loss of impartiality.
                 24
                                         A United States Attorney who becomes aware of
                 25                      circumstances that might necessitate a recusal of
                                         himself/herself or of the entire office, should promptly
                 26                      notify GCO, EOUSA, at (202) 252-1600 to discuss
                                         whether a recusal is required. If recusal is appropriate,
                 27                      the USAO will submit a written recusal request
                                         memorandum to GCO. GCO will then coordinate the
                 28
H IGGS F LE TCHER &       9531848.1                                   13                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                       DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
                      1                 recusal action, obtain necessary approvals for the
                                        recusal , and assist the office in arranging for a transfer
                      2                 of responsibility to another office, including any
                                        designations of attorneys as a Special Attorney or
                      3                 Special Assistant to the Attorney General (see USAM
                                        3-2.300) pursuant to 28 U.S.C. Sec. 515.
                      4
                      5   United States Attorney’s Manual § 3-2.170
                      6          At a minimum, the lack of impartiality by the United States Attorney’s
                      7   Office for the Southern District of California in the investigation of Congressman
                      8   Hunter created the appearance of impropriety that warrants recusal.
                      9                                  IV. CONCLUSION
                 10              Accordingly, Defendant DUNCAN D. HUNTER respectfully requests that
                 11       the Court dismiss the indictment or in the alternative, recuse the United States
                 12       Attorney’s Office for the Southern District of California from any further
                 13       participation in this matter. This court must do what the Department of Justice
                 14       surely would have done had it been provided with accurate information at the
                 15       outset.
                 16 DATED: March 3, 2020                             HIGGS FLETCHER & MACK LLP
                 17
                 18                                                  By: /s/ Paul J. Pfingst
                                                                           PAUL J. PFINGST, ESQ.
                 19                                                        Attorneys for Defendant
                                                                           DUNCAN D. HUNTER
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
H IGGS F LE TCHER &       9531848.1                                 14                     CASE NO. 18-CR-3677-W
    M ACK LLP
 ATTO RNEY S AT LAW
     SAN DIEGO
                                      DEFENDANTS MOTION TO DISMISS OR RECUSE U.S. ATTORNEY’S OFFICE
Exhibit 1
Case 3:18-cr-03677-W Document 36-1 Filed 06/24/19 PageID.161 Page 16 of 22




                                                     U.S. Department of Justice

                                                     Executive' Office for United States Attorneys


General Counsel's Office                             Three C'onsaturion Square             Phone (202)252-1600
                                                     175 N.Strea      Ste 3,100            FAX (204 252-1650
                                                     Washington, DC 20330


                                                     August 1, 2018



Mr. Gregory Vega
Seltzer Caplan McMahon Vitek
750 B Street, Suite 2.100
San Diego, CA 92101

Dear Mr. Vega:

        I am in receipt of your letter, dated July 30, 2018 and addressed to Brian A.
Benczkowski, Assistant.Attorney General of the Criminal Division, regarding "In re Grand Jury
Investigation of Congressman Duncan D. Hunter." It has been referred to me for a response.

        We have reviewed the points raised in your letter and since, as I believe you already
know, AUSA Robinson and AUSA Allen were not at the Hillary Clinton event as Clinton
supporters but in their official capacity assisting law enforcement, we do not believe the
circumstances necessitate a recusal of the United States Attorney's Office for the Southern
District of California (USA% As a result, you should direct any issues relating to the
investigation to the USAO or raise them with the appropriate court.

                                             Sincerely,




                                               ay Macklin
                                            ( General Counsel




                                                                                                16 16 16
                                                                                                16
Exhibit 2
                                           Obtained via FOIA by Judicial Watch, Inc.
                                                                    U.S. Department of Justice

                                                                    Executive Office for United States Attorneys



Freedom of Information and Privacy Staff                            Suite 5.400, 3CON Building           (202) 252-6020
                                                                    175 N Street, NE                 FAX (202) 252-6048
                                                                    Washington, DC 20530


                                                                    January 13, 2020


William F. Marshall
Judicial Watch, Inc.
425 Third St. SW
Suite 800
Washington, DC 20024
bmarshall@judicialwatch.org

Re: Request Number: 2020-000091
Date of Receipt: October 10, 2019
Subject of Request: AUSA Clinton Fundraiser/Communications

Dear Mr. William F. Marshall:

        Your request for records under the Freedom of Information Act/Privacy Act has been
processed. This letter constitutes a reply from the Executive Office for United States Attorneys,
the official record-keeper for all records located in this office and the various United States
Attorneys’ Office.

        To provide you with the greatest degree of access authorized by the Freedom of
Information Act and the Privacy Act, we have considered your request in light of the provisions
of both statutes.

        The records you seek are located in a Privacy Act system of records that, in accordance
with regulations promulgated by the Attorney General, is exempt from the access provisions of
the Privacy Act. 28 CFR § 16.81. We have also processed your request under the Freedom of
Information Act and are making all records required to be released, or considered appropriate for
release as a matter of discretion, available to you. This letter is a [ X ] partial release.

          Enclosed please find:

    page(s) are released in full (RIF);
  7 page(s) are released in part (RIP);
    page(s) are withheld in full (WIF).

       The exemption(s) cited for withholding records or portions of records are marked below.
An enclosure to this letter explains the exemptions in more detail.

(b)(6)
                                  Obtained via FOIA by Judicial Watch, Inc.
(b)(7)(C)


In addition, a review of the material revealed:

        [X]    Our office located records that originated with another government component.
These records were found in the U.S. Attorney’s Office files. These records were referred to
the following component(s) listed for review and direct response to you:

                               United States Secret Service
                               Communications Center
                               245 Murray Drive, Building T-5
                               Washington, DC 20223

        [ ]    There are public records which may be obtained from the clerk of the court or this
office, upon specific request. If you wish to obtain a copy of these records, you must submit a
new request. These records will be provided to you subject to copying fees.

       [ ]    Please note that your original letter was split into separate files (“requests”), for
processing purposes, based on the nature of what you sought. Each file was given a separate
Request Number (listed below), for which you will receive a separate response:

       [    ]   See additional information attached.

        This is the final action on this above-numbered request. If you are not satisfied with my
response to this request, you may administratively appeal by writing to the Director, Office of
Information Policy (OIP), U.S. Department of Justice, Sixth Floor, 441 G Street, NW,
Washington, DC 20001, or you may submit an appeal through OIP's FOIAonline portal by
creating an account on the following website: https://foiaonline.gov. Your appeal must be
postmarked or electronically transmitted within ninety (90) days of the date of my response to
your request. If you submit your appeal by mail, both the letter and the envelope should be
clearly marked “Freedom of Information Act Appeal.”


       You may contact our FOIA Public Liaison at the Executive Office for United States
Attorneys (EOUSA) for any further assistance and to discuss any aspect of your request. The
contact information for EOUSA is 175 N Street, NE, Suite 5.400, Washington, DC 20530;
telephone at 202-252-6020; or facsimile 202-252-6048. Additionally, you may contact the
Office of Government Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA mediation services they offer. The contact information
for OGIS is as follows: Office of Government Information Services, National Archives and
Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001; e-mail
at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-
741-5769.
               Obtained via FOIA by Judicial Watch, Inc.
                                                  Sincerely,


                                                  Kevin Krebs
                                                  Assistant Director

Enclosure(s)




                                                                Form No. 021nofee – 12/15
                                EOUSA RIP
                                       Obtained via FOIA by Judicial Watch, Inc.




                   EOUSA b6, b7C
 From:                             (USACAS)
                EOUSA b6,
 To:
                  b7C
                           SDO) EOUSA b6,
 Subject:          RE: Picture    b7C
 Date:              Tuesday, August 4, 2015 11:14:19 AM


     EOUSA
 Hey b6, b7C

 Thanks for the heads-up! Yes I'm interested. What's the time/ details?

 Thanks,
EOUSA b6, b7C



 Sent from my iPhone using         Mail+ for Enterprise
                                                          REFERRED
                      EOUSA RIP
                                   Obtained via FOIA by Judicial Watch, Inc.




             EOUSA b6, b7C
From:                       (USACAS)
           EOUSA b6,      EOUSA b6,
To:                 CSDO}
             b7C             b7C
Subject:              ure
Date:          Tuesday, August 4, 2015 11:22:24 AM


Yep that works. Thanks!

Sent from my iPhone using Mail+ for Enterprise

                                                     REFERRED




                                                     DUPLICATE
                                  EOUSA RIP
                                           Obtained via FOIA by Judicial Watch, Inc.

  EOUSA b6, b7C
                    (USACAS)

From:                            Robinson, Alana (USACAS)
Sent:                            Thursday, August 6, 2015 3:03 PM
                                  EOUSA b6,              EOUSA b6, b7C
To:                                  b7C     USACAS);                  (USACAS)
Subject:                         Photo Op

Follow Up Flag:                  Follow up
Flag Status:                     Completed



You might want to plan some extra time to get into La Jolla tomorrow morning because there's always a lot of traffic on
La Jolla Parkway between 7:30 am and 8:30 am. If you get into the Village early and want to hang out at my house, you
                                                 EOUSA b6, b7C
are more than welcome . My address is                                      It's right by the high school. We're early
risers, so swing by if you like .

Alana W. Robinson
Chief, Criminal Division
Alana.Robinson EOUSA b6,
                 EOUSAb7Cb6,
Desk: (619) 546      b7C
                 EOUSA b6,
Cell: (619) 726     b7C




                                                               1
                               EOUSA RIP
                                             Obtained via FOIA by Judicial Watch, Inc.

  EOUSA b6, b7C
                   (USACAS)
                                 EOUSA b6, b7C
From:                                         (USACAS)
Sent:                              Thursday, August 6, 2015 3:16 PM
To:                                Robinson, Alana (USACAS); EOUSA b6, b7C               USACAS)
Subject:                           RE: Photo Op

Follow Up Flag:                    Follow up
Flag Status:                       Completed



Thanks Alana! I think I will take you up on that. Can we bring coffees to share? How do you take it?

                                                                                                                   EOUSA b6,
Also, are you headed to the office afterwards? In the event I get a ride to your place but don't have a car (since    b7C
and I share one), I'd love to trouble you for a ride to work. If not, no worries, I will muscle the car away from EOUSA b6,
                                                                                                                    b7C




                                                            DUPLICATE




                                                                1
                                        EOUSA RIP
                                                 Obtained via FOIA by Judicial Watch, Inc.

    EOUSA b6, b7C
                      (USACAS)

 From:                                  Robinson, Alana (USACAS)
 Sent:                                  Thursday, August 6, 2015 3:20 PM
                                       EOUSA b6, b7C
 To:                                                 USACAS); EOUSA b6, b7C          (USACAS)
 Subject:                               RE: Photo Op

 Follow Up Flag:                        Follow up
 Flag Status:                           Completed


EOUS
A b6, - I'm glad you will come by.If you' re not too particular about your coffee, we brew it every morning at home, and
  you' re welcome to join us. I will
 b7C                              not be offended, though, if you want to bring your own . I am going to the office
 afterwards and can definitely give you a ride . A

                                                                 DUPLICATE
                                                   EOUSA
                                            Obtained          RIP
                                                     via FOIA by Judicial Watch, Inc.

            EOUSA b6, b7C



                                       EOUSA b6, b7C
 From:
· Sent:                           Friday, August 7, 2015 4:17 PM
                                                              EOUSA
 To:                               EOUSA b5, (SDO) '; b6,        b7C
                                                                     @pd.sandiego.gov';   EOUSA b6, b7C   (USACAS);
                                   EOUSA b6, b7C (USACAS);         EOUSA b6, b7C
                                      b6, b7C                                    (SDO)'
 Subject:                         RE: Photo


EOUSA b6, b7C

Thank you so much for the invitation to this morning's event! I was blown away by your incredible hospitality and can't
thank you enough for allowing us to crash that fabulous party. It was a really memorable morning.

 Have a great weekend,
EOUSA b6,
  b7C

                                                     REFERRED
                                                EOUSA RIP
                                                  Obtained via FOIA by Judicial Watch, Inc.

      EOUSA b6, b7C
                           (USACAS)

   From:                                EOUSA b6,
                                                  (USACAS)
                                          b7C
   Sent:                               Friday, August 7, 2015 4:24 PM
                                           EOUSA b6, b7C
   To:                                                     SDO)'
   Subject:                            RE: Photo


EOUSA b6,
          you totally downplayed that amazing invitation! I had no idea it would be so spectacular. I didn't even realize we'd
  b7C
   be invited in! I am so grateful for the invitation, thank you .

   I'm out next week but will touch base when we get back. And if you need anything in the meantime feel free to call:
               EOUSA b6,
   (617) 230     b7C

  EOUSA b6, b7C


                                                         REFERRED




           EOUSA b6, b7C                   EOUSA b6,
   From:              USACAS) [mailto                  @usdoj.gov]
                                          b7C                            EOUSA RIP
   Sent: Thursday, August 06, 2015 2:51 PM
   To:   EOUSA b6, b7C   (SDO)
   Cc:                  (SDO)
   Subject: RE: Photo
                                                                     EOUSA b6,
   Thanks, looking forward to it, I'll see you tomorrow at 9:00        b7C


                                                             DUPLICATE
